UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JAMES O’HALLORAN,

                            Plaintiff,
                                                                     ORDER
              - against -
                                                               20 Civ. 1512 (PGG)
 BOY SCOUTS OF AMERICA, and
 GREATER NEW YORK COUNCILS, BOY
 SCOUTS OF AMERICA,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

                In light of the consent order issued on March 30, 2020 by the United States

Bankruptcy Court for the District of Delaware in In re: Boy Scouts of America and Delaware

BSA, LLC, No. 20-10343 (LSS) (D. Del.), it is hereby ORDERED that all proceedings in this

case are stayed through May 18, 2020. The parties will promptly notify this Court of any

relevant order issued by the Delaware Bankruptcy Court. If no order is issued by the Delaware

Bankruptcy Court by May 18, 2020, the parties will submit a joint status letter to the Court by

May 22, 2020.

Dated: New York, New York
       April 6, 2020
